Title: To James Madison from James Monroe, 28 April 1786
From: Monroe, James
To: Madison, James


28 April 1786. Mentioned in JM’s letter to Monroe, 13 May 1786, and Monroe’s letter to JM, 18 May 1786. Related to the speculation in which Monroe purchased land in the Mohawk Valley for JM and himself. Monroe expressed an interest in taking a journey with JM to see the lands, and discussed odd appearance of two conventions sitting simultaneously with similar powers to suggest alterations in the Articles of Confederation. Monroe gave his reasons for opposing an augmentation of the powers of the forthcoming conference at Annapolis.
